DICKINSON, District Judge.
This cause, as argued, presents many interesting features and advances many questions for discussion. We see no need, however, to discuss the case in other than its main features. As thus viewed the case is’this:
The respondent, as is frankly admitted, entered into a charter party, the contractual obligation of which was that the ship should render service to the libelant. The contract, however, contained the usual provision in the event of the interference expressed in the phrase “control of princes.” The assertion of this control forbade performance and is given to excuse the default. The ship was requisitioned by the sovereign to whom her master and owners owed allegiance. The fact is not in dispute that there was the practical assertion of such authority over the movements of the vessel. A question is sought to be raised of the legality of the authority exercised in the respect of whether it extended to vessels outside the “home waters” of the sovereign. This question is set at rest by two considerations. One is that foreign law is a fact to be established by evidence, and that the authority asserted existed under the foreign law has been established, not only by the weight of the evidence, but by the only evidence in the cause. The other is that—
‘“No court [of one jurisdiction] will undertake to determine whether the conduct of duly appointed officers of [a foreign power] is within the scope of their delegated authority viewed as a question of the foreign municipal law. Either the conduct of the officials is authorized, in which case it has the only warrant of law possible, or it is unauthorized, in which case it rests upon the foreign power first to repudiate it, and so to open the question of the effect of acts thereupon conceded to have been without warrant of law.” The Florence H. (D. C.) 248 Fed. 1017.
In the instant case the authority prompting the act of respondent is not only not repudiated, but the act is avowed to be in pursuance of the command of the sovereign, and the respondent supported in what was done, and full responsibility for the act is assumed by the sover*491eign. The embassy, representing the sovereign, appears by counsel io present this state of the facts to the court.
The rule followed in like cases prevails in this, that the court should decline to adjudicate any claim of right advanced by the libelant which grows out of the requisitioning of the respondent vessel by the government to which its master and owners owe the duty of obedience.
A formal decree to carry this ruling into effect may be submitted.